On October 13, 2017, we suspended respondent Duane A. Kennedy from the practice of law for a minimum of 30 days, effective October 27, 2017. In re Kennedy , 902 N.W.2d 633, 633-34 (Minn. 2017) (order). We conditionally reinstated Kennedy on December 1, 2017, subject to the requirement that Kennedy file proof of his successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility by October 13, 2018. In re Kennedy , 904 N.W.2d 222, 222-23 (Minn. 2017) (order). The Multistate Professional Responsibility Examination (MPRE) is the required professional-responsibility examination. See Rule 4.A(5), Rules for Admission to the Bar.
Kennedy did not file proof of successful completion of the MPRE by October 13, 2018. Instead, on October 5, 2018, Kennedy filed a motion seeking additional time to provide proof of successful completion of the MPRE. We denied the motion and revoked Kennedy's conditional reinstatement, effective November 11, 2018. In re Kennedy , 919 N.W.2d 332, 333 (Minn. 2018) (order). Kennedy has now filed proof that he has successfully completed the MPRE. The Director of the Office of Lawyers Professional Responsibility does not oppose Kennedy's request to be reinstated.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Duane A. Kennedy is reinstated *839to the practice of law in the State of Minnesota, subject to the terms and conditions of probation set forth in our October 13, 2017 order.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice